

116 SRES 258 ATS: Expressing support for the designation of May 2019 as “National Brain Tumor Awareness Month”. 
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 258IN THE SENATE OF THE UNITED STATESJune 20, 2019Mr. Daines (for himself, Mr. Markey, Ms. Collins, Mr. Van Hollen, and Ms. Warren) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of May 2019 as National Brain Tumor Awareness Month. 
	
 Whereas an estimated 86,970 new cases of primary brain tumors are expected to be diagnosed in the United States during calendar year 2019;
 Whereas pediatric brain tumors are the leading cause of death from cancer in children under the age of 19;
 Whereas the average survival rate in the United States for all malignant brain tumor patients is only 35 percent;
 Whereas, in 2019, an estimated 16,830 people in the United States will die as a result of a malignant brain tumor;
 Whereas brain tumors may be malignant or benign, but can be life-threatening in either case; Whereas nearly 700,000 people in the United States are currently living with a brain tumor;
 Whereas treatment of brain tumors is complicated by the fact that there are more than 130 different types of brain tumors;
 Whereas the treatment and removal of brain tumors present significant challenges due to the uniquely complex and fragile nature of the brain;
 Whereas brain tumors affect the primary organ in the human body that controls not only cognitive ability, but the actions of every other organ and limb in the body, leading to brain tumors being described as a disease that affects the whole individual;
 Whereas brain tumor research is supported by a number of private, nonprofit research foundations and by Federal medical research institutions;
 Whereas basic research may fuel advancements and development of new treatments for brain tumors;
 Whereas obstacles to the development of new treatments for brain tumors remain, and there are limited strategies for the screening or early detection of brain tumors;
 Whereas, despite the high number of individuals diagnosed with a brain tumor every year and the devastating prognoses for such individuals, only 5 drugs and 1 medical device are approved by the Food and Drug Administration to treat brain tumors;
 Whereas the mortality rates associated with brain tumors have changed little during the past 30 years;
 Whereas there is a need for greater public awareness of brain tumors, including the difficulties associated with research on these tumors and the opportunities for advances in brain tumor research and treatment; and
 Whereas May 2019, during which brain tumor advocates nationwide unite in awareness, outreach, and advocacy activities, is an appropriate month to recognize as National Brain Tumor Awareness Month: Now, therefore, be it
	
 That the Senate— (1)supports the designation of May 2019 as National Brain Tumor Awareness Month;
 (2)encourages increased public awareness of brain tumors to honor those individuals who have lost their lives to this devastating disease or currently live with a brain tumor diagnosis;
 (3)supports efforts to develop better treatments for brain tumors that will improve the quality of life and the long-term prognoses of those individuals diagnosed with a brain tumor;
 (4)expresses its support for those individuals who are battling brain tumors, as well as the families, friends, and caregivers of those individuals; and
 (5)urges a collaborative approach to brain tumor research, which is a promising means of advancing understanding of, and treatment for, brain tumors.